DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A. Bertino on 10/22/2021.
The application has been amended as follows: 
In the claims
	Claim 1, line 17, "check value" has been changed to -- "check valve."
	Claim 1, line 12, “a shroud disposed over a first end of the inductor” has been changed to – “a shroud disposed only over a first end of the inductor.”
	Claim 8, line 5, “an end cap disposed over a first end of the inductor” has been changed to – “an end cap disposed only over a first end of the inductor.”
	Claim 14, line 4, “a shroud disposed over an upper end of the inductor” has been changed to – “a shroud disposed only over an upper end of the inductor.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
the inductor comprising, a core, a coil, a shroud disposed only over a first end of the inductor, wherein the shroud defines a channel that is in fluid communication with a transmission pump, and wherein the shroud defines at least one nozzle that is in fluid communicating with the channel and is configured to direct transmission fluid onto the coil.
In regards to claim 8, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an end cap disposed only over a first end of the inductor, overhanging the coil winding, defining a channel that is configured to receive fluid from a pump, defining at least one nozzle that is configured to direct fluid from an overhanging portion of the end cap and onto the coil, and defining a fluid reservoir that is in fluid communication with the channel and the at least one nozzle.
In regards to claim 14, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a shroud disposed only over an upper end of the inductor, the shroud defining a channel that is configured to receive fluid from a pump and having an outer end that overhangs the coil winding, the outer end defining at least one nozzle that is configured to direct fluid from the channel and downward onto the coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        

/JOHN W POOS/Primary Examiner, Art Unit 2896